GROSSCUP, Circuit Judge
(dissenting). I cannot cdnsent, that as a matter of law, Dunworth was, under the circumstances stated, guilty of contributory negligence.
Dunworth left his car and walked alone to the tracks. There was no proof that in stepping upon the tracks, he did not look both west and east. The presumption of law, he being dead, is that he did; for the law presumes diligence on his part, both for the protection of himself and of the passengers in his care. Once on the south tracks, he stood with his face north. There is no proof that in such posture he did not look, at intervals, both east and west; and the presumption, again in favor of, diligence, is that he did. From the mere fact that he was struck by the engine, the presumption is not overcome — no witness having seen the engine until it was within seventy-five feet of Dunworth — for, though the track was straight, and Dunworth was standing between the rails, the engine could not, under the circumstances I shall now state, have been either seen or. heard until it came within two or three hundred feet of him, or, at the rate traveled, within one half minute of the time he was struck.
The night was dark. True, snow lay on the ground, and there was an arc light nearly overhead; but to one standing on the tracks, a *311dark engine coming down a dark track is not visualized by outlying snow, or by an arc light overhead. r There is no warrant, therefore, for holding that he could have seen had he looked, at least longer ahead than thirty seconds. About this there is no doubt, for the speed of the train was from eight to ten miles an hour, at which rate three hundred feet would be traveled in about one-half minute; and the noise of the passing freight train doubtless so smothered the noise of the coming engine as to make warning through the ears improbable. The real question then is this: Was his standing on the track, and his failure while there, to look westward oftener than each thirty seconds, contributory negligence, as a matter oí law? Suppose he had gone only to the edge of the track, and, observing the precaution for his own safety required by the majority opinion, had looked west; seeing nothing, he would, of course, haye beckoned his car to cross; suppose that, still looking, nothing was seen until the car reached the track, when the lightless engine loomed out of the dark, thirty seconds away, and the car was overtaken before it could clear the tracks — Would the doctrine of contributory negligence, under such circumstances, avail the railway company against either the passengers or the injured conductor? But why should it be contributory negligence in one case and not in the other ? Why should the conductor be held to greater care for his own safety than for the safety of his passengers? The truth is that the majority opinion, while adhering to the academic injunction that men near railway tracks must look and listen, loses sight of the fact that the common run of men, discharging the duty under which he acted, would have done just as he did. In my judgment the rule invoked is not applicable to the case we are deciding.
The judgment is affirmed.